Determination of respondent New York State Office of Children and Family Services (OCFS), dated May 22, 2000, which, after a fair hearing, upheld the finding of respondent Administration for Children’s Services of the City of New York (ACS) that petitioner committed the acts of child sexual abuse that gave rise to the indicated report in respondent New York State Central Register of Child Abuse and Maltreatment, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by an order of the Supreme Court, New York County [Louis York, JJ, entered November 24, 2000), dismissed, without costs.
-OCFS’s decision to uphold ACS’s finding that petitioner committed the acts of child sexual abuse against his former stepson that formed the basis of the indicated report entered in the New York State Central Register of Child Abuse and Maltreatment, was supported by the requisite fair preponderance of the evidence (see, Matter of Lee TT. v Dowling, 87 NY2d 699). Petitioner’s argument that ACS failed to prove its case because it relied on hearsay is without merit (see, People ex rel. Vega v *209Smith, 66 NY2d 130, 139; and see, Matter of Bhagoji v Wing, 251 AD2d 133). Concur — Williams, P.J., Nardelli, Andrias, Sullivan and Friedman, JJ.